



Exhibit 10.2


TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”), is made by and between Steven
Gatoff, an individual (the “Executive”) and 8x8, Inc. (the “Company”)
(individually each a “Party” and collectively the “Parties”), effective June 8,
2020 (the “Effective Date”).


Recitals


WHEREAS, the Parties entered into an employment agreement on or about October 5,
2018, in which Executive accepted the job position of Executive Vice President,
Chief Financial Officer and Advisor to the CEO (“Employment Agreement”).


Whereas, the Company has determined that Executive shall no longer hold the
position of Executive Vice President, Chief Financial Officer (“CFO”) effective
June 8, 2020.


WHEREAS, the Executive is subject to the 2017 Executive Change-In-Control and
Severance Policy, a copy of which is attached as Exhibit 10.2 to the Company’s
quarterly report on Form 10-Q filed on November 7, 2018 (the “Policy”), which
provides for the payment of severance and other benefits in connection with a
termination of Executive’s employment or a material reduction in Executive’s job
responsibilities for which any compensation would be payable under the Policy;
and


Whereas the Parties wish to enter into this Agreement so as to allow a smooth
transition of Executive’s duties to a new CFO of the Company, which Agreement
shall supersede the Employment Agreement and under which Executive will no
longer be subject to the Policy.


Agreement


Based upon the information stated in the above Recitals and the statements,
promises and agreements contained below, the Parties hereby agree as follows:


1.Continued Employment by Executive. The Parties agree that Executive’s
employment with the Company will continue in accordance with the terms of this
Agreement through October 31, 2020, (“Separation Date”) absent earlier
termination of such services in accordance with section 17 below. The time
period from June 8, 2020 to October 31, 2020 is the “Transition Period.”


2.Transition Period Duties. During the Transition Period, Executive will act as
a part-time, non-executive advisor to the Company’s new CFO. Executive’s sole
duties and obligations will be to respond to inquiries made to him by the
Company’s Chief Executive officer, new CFO or either of their direct reports to
assist in the smooth transition of the CFO duties.


3.Compensation and Benefits during Transition Period. As consideration for your
agreements herein, the Company will continue to pay Executive his full regular
base salary of
$390,000.00 per year and employee benefits during this Transition Period, unless
his employment is terminated prior to the Separation Date in accordance with
section 17 below. Executive will not receive any bonus during this Transition
Period and shall no longer be subject to the Policy or to any payments or
benefits thereunder at any time after the Effective Date. If and to the extent
that the Company cannot continue Executive’s benefits under a group health
insurance plan during the Transition Period, it will directly pay all COBRA
premiums associated with continuation of all health insurance coverage





--------------------------------------------------------------------------------





(inclusive of medical, dental and vision) Executive presently receives as an
employee of the Company, contingent on Executive timely and properly electing
such COBRA coverage; provided that, notwithstanding the foregoing, in the event
such COBRA payment could result in a penalty, excise tax or other related
liability to the Company, Executive or the group health plan under applicable
law, Company may instead, at Company’s discretion, provide Executive with cash
payments during the Transition Period equivalent in value, on an after-tax
basis, to the COBRA payments otherwise payable hereunder but without regard as
to whether Executive elects COBRA coverage under the Company’s group health plan
(“Substitute Benefit”).


4.Prohibited Activities. Subject to applicable law and the permitted disclosures
provided for in section 15 of this Agreement, from the date of this Agreement
through December 31, 2020, Executive will refrain from having any conversations
concerning the Company with analysts, existing investors, potential investors,
activists, hedge funds, consulting firms, bankers, or other financiers.


5.Treatment of Equity Awards. On the condition that Executive continues his
employment and complies with his obligations herein through October 31, 2020,
Executive will continue to vest in all of his outstanding and unvested
restricted stock units (RSUs) and performance share units (PSUs) in accordance
with the relevant provisions of the Company’s Amended and Restated 2012 Equity
Incentive Plan and/or the Company’s Amended and Restated 2013 New Employee
Inducement Incentive Plan (collectively, the “Plans”) and the applicable award
agreements.


6.Separation Pay. On the condition that Executive continues his employment
through the Separation Date and on October 31, 2020, or within 21 days
thereafter, Executive signs the Separation Agreement and Release of Claims
(“Separation Agreement”), a copy of which is attached hereto as Attachment A,
and does not revoke the Separation Agreement within the applicable revocation
period set forth therein, and in consideration of the covenants and promises
contained in that Separation Agreement, the Company will provide Executive, as
separation pay, a lump sum of $308,385, which is an amount equal to seven (7)
months Executive’s base salary, seven (7) months of continued COBRA coverage,
and 67/365 of the bonus otherwise payable to him pursuant to the Company’s 2017
Executive Change-in-Control and Severance Policy subject to applicable
withholdings and deductions.


7.Effect of Early Termination of Employment by Executive. If Executive
terminates his employment with the Company for any reason prior to the
Separation Date or his employment is terminated by the Company prior to the
Separation Date (which can only occur for reasons set forth in section 17,
below), Executive’s compensation, consideration under this Agreement, and
vesting with respect to his equity awards will be as follows:


(a)
his compensation will cease on the effective date of the termination of his

employment;
(b)all of his outstanding and unvested RSUs and performance share units PSUs
shall be forfeited and terminated automatically upon the termination of
employment, without any acceleration of vesting thereunder; and


(c)on the condition the Executive signs a Separation Agreement and Release of
Claims (the “Alternative Agreement”) and does not revoke the Alternative
Agreement within the applicable revocation period set forth therein, and in
consideration of the covenants and promises contained in the Alternative
Agreement, the Company will pay Executive separation pay equal to (1) the amount
of base salary Executive would receive in a 12 month period less compensation he
has been paid during the Transition Period through the date of the termination,
of his employment, and (2) the value of COBRA benefits for a 12 month period,
less the group health insurance COBRA premiums or





--------------------------------------------------------------------------------





Substitute Benefit, paid during the Transition date through the date of
termination of his employment. The remaining terms of the Alternative Agreement
shall be substantially similar to the Separation Agreement attached hereto as
Attachment A.


8.Release of all Claims. Except as otherwise set forth in this Agreement, in
exchange for good and valuable consideration described in this Agreement,
including in section 3 above, Executive, on behalf of Executive and Executive’s
executors, administrators, successors and assigns (collectively, the
“Releasors”) hereby releases, waives, acquits and forever discharges the Company
and each of its employees, officers, directors, shareholders, agents,
predecessors and successors in interest, parents, subsidiaries, affiliates,
attorneys, and assigns, (“Company- Affiliates”) of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities, and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts,
omissions, or conduct at any time prior to and including the date Executive
signs this Agreement (collectively “Claims”). This general release includes, but
is not limited to: (i) claims and demands arising out of or in any way connected
with Executive’s employment with the Company, the reduction of his job duties or
the termination of that employment; (ii) claims or demands related to
Executive’s compensation or benefits with the Company, including but not limited
to, any disputed wages, salary, bonuses, commissions, vacation pay, fringe
benefits, expense reimbursements, incentive pay, severance pay, or any other
form of compensation; (iii) claims pursuant to any federal, state or local law,
statute, or cause of action including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees or other claim arising
under the federal Civil Rights Act of 1964, as amended; the federal Americans
with Disabilities Act of 1990, as amended; the federal Family Medical Leave Act,
as amended; the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act the federal Worker
Adjustment and Retraining Notification Act, as amended; the Employee Retirement
Income Security Act of 1974, as amended; California Fair Employment and Housing
Act (Cal. Gov’t Code §12900 et seq.); California Family Rights Act (Cal. Gov.
Code §12945.2); California Spousal Military Leave Law (Cal. Mil. & Vet. Code
§395.10); California WARN Act (Cal. Lab. Code §1400 et seq.); the California
Labor Code, the California Private Attorney General Act; (iv) all tort claims,
including without limitation, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (v) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing, including claims arising out of the Employment Agreement, a
sales commission plan or incentive compensation plan applicable to Executive’s
employment with the Company. To the extent permitted by law, Executive also
promises never,
directly or indirectly, to bring or participate in an action against the Company
or Company- Affiliates under California Business & Professions Code Section
17200 or any unfair competition law of any jurisdiction.


Excluded from this Agreement are any claims, which by law cannot be waived in a
private agreement between an employer and employee. This release does not extend
to claims for unemployment or workers’ compensation benefits or waive the
Executive’s right to file an application for an award for original information
submitted pursuant to Section 21F of the Securities Exchange Act of 1934.
Moreover, this Release does not prohibit Executive from filing a charge with the
Equal Employment Opportunity Commission (the “EEOC”) or the Department of Fair
Employment and Housing or participating in an EEOC or state agency
investigation; however, Executive agrees to waive his right to monetary or other
recovery should any claim be pursued with the EEOC, state agency, or any other
federal, state or local administrative agency on his behalf which are released
herein, arising out of or related to his employment with and/or separation from
the Company.





--------------------------------------------------------------------------------







9.Release of unknown Claims. This Agreement is intended to be effective as a
general release of and bar to all claims as stated in this subsection.
Accordingly, the Releasors specifically waive all rights under California Civil
Code Section 1542 and any similar applicable laws. California Civil Code Section
1542 states,


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Executive acknowledges that Executive may later discover claims or facts in
addition to or different from those which Executive now knows or believes to
exist with regards to the subject matter of this Agreement, and which, if known
or suspected at the time of executing this Agreement, may have materially
affected its terms. Nevertheless, Releasors waive any and all claims that might
arise as a result of such different or additional claims or facts.


10.Specific ADEA Release. In further consideration of the payments and benefits
provided to Executive in this Agreement, the Releasors hereby irrevocably and
unconditionally fully and forever waive, release, and discharge the Company and
Company-Affiliates from any and all Claims, whether known or unknown, from the
beginning of time through the date of Executive’s execution of this Agreement
arising under the Age Discrimination in Employment Act, as amended, and its
implementing regulations. By signing this Agreement, Executive hereby
acknowledges and confirms that: (a) Executive has read this Agreement in its
entirety and understands all of its terms; (b) by this Agreement, Executive has
been advised in writing to consult with an attorney of Executive’s choosing
before signing this Agreement; (c) Executive knowingly, freely, and voluntarily
agrees to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release, and covenants contained in it;
(d) Executive is signing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which Executive is otherwise
entitled; (e) Executive was given at least 21 days to consider the terms of this
Agreement and consult with an attorney of Executive’s choice, although Executive
may sign it sooner if desired and changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day period; (f) Executive
understands that Executive has 7 days after signing this Agreement to revoke the
release in this section by delivering written notice of revocation to Matt Zinn,
at 675 Creekside Way, Campbell, California, 95131, by certified mail before the
end of this 7-day period; and (g) Executive understands that the release
contained in this section does not apply to rights and claims that may arise
after the Employee signs this Agreement.


11.No Release of Future Rights. The general release of claims in this Agreement
does not waive any rights or claims that Executive might have arising after the
date Executive signs this Agreement.


12.Non-Disclosure of Proprietary Information. Subject to applicable law and the
permitted disclosures set forth in section 15 of this Agreement, Executive
promises and agrees that he will not, except upon written authorization from the
Company or as required by law, disclose any confidential or proprietary
information belonging to or concerning the Company, and/or Company-Affiliates,





--------------------------------------------------------------------------------





vendors, or customers, including, without limitation, financial data, business
and marketing plans, budgets, personnel information, product designs and
specifications, research and development plans and budgets, technical drawings
and specifications, manufacturing methods, technical know-how or other trade
secrets. The Employee acknowledges and reaffirms in its entirety the
Confidential Information and Inventions Assignment Agreement executed upon
commencement of his employment (the “IP Agreement”). Nothing in this Agreement
is intended to or shall be construed to modify, impair or terminate any
obligation of Executive pursuant to the IP Agreement that by the terms of the IP
Agreement continues after Executive’s separation from the Company’s employment
for any reason.


13.Confidentiality. Except to the extent disclosed by the Company in compliance
with the rules and regulations of the Securities and Exchange Commission
(including any requirement to file this Agreement with Securities and Exchange
Commission) and subject to the permitted disclosures set forth in section 15 of
this Agreement, Executive promises to hold the provisions of this Agreement in
strictest confidence. The Executive may disclose this Agreement, in confidence,
to his immediate family, to his attorneys, accountants, auditors, tax preparers
and financial advisors, and as may be necessary to enforce its terms or as
otherwise required by law. Otherwise, the Executive agrees not to publicize or
disclose its terms to anyone, in any manner.


14.Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel or slander of the Company or Company-Affiliates or tortious
interference with the contracts and relationships of the Company, and the
Company agrees that it will instruct its officers and directors to refrain from
any disparagement, defamation, libel or slander of you; provided, however,
nothing in this Agreement shall prohibit Executive nor the Company's directors
or officers from truthfully participating in an investigation conducted by any
government agency, complying with a subpoena or other court order, providing
information otherwise required by law and/or other activities excluded from
confidentiality obligations as set forth in section 15 of this Agreement.


15.
DTSA and Permitted Disclosure.



(a)Pursuant to 18 U.S.C. § 1833(b), Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret of the Company that (i) is made (A) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to
Executive’s attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (i) files any document containing the trade secret
under seal, and (ii) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C.
§ 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section.


(b)Notwithstanding anything contained in this Agreement or the IP Agreement,
Executive may disclose Company confidential information in confidence directly
or indirectly to federal, state, or local government officials, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General, or to an attorney, for
the sole purpose of reporting or investigating a suspected violation of law or
regulation or making other disclosures that are protected under the
whistleblower provisions of state or federal laws or regulations. Further,
nothing in any agreement Executive has with the Company shall prohibit or
restrict Executive from making any voluntary disclosure of information or
documents to any governmental agency or





--------------------------------------------------------------------------------





legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.


16.Return of Company Property. Executive agrees to return to the Company on the
Separation Date (or an earlier date if requested by the Company), or if
applicable, the date this Agreement is terminated pursuant to section 17 of this
Agreement all hard copy and electronic documents (and all copies thereof) and
other Company property that he has had in his possession at any time, including,
but not limited to, files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information
(including email), tangible property (laptop computer, cell phone, PDA, etc.),
credit cards, entry cards, identification badges and keys, and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof). If Executive at any time discovers
that he has retained any Company proprietary or confidential information after
the Separation Date, or if applicable, the date this Agreement is terminated
pursuant to section 17 of this Agreement, he agrees immediately upon discovery
to contact the Company and make arrangements for returning the information. The
Company shall pay, or reimburse Executive for, any costs associated with
Executive’s return of Company property to the Company.


17.Early Termination of Employment During Transition Period. Executive may
terminate his employment with or without notice or cause at any time during the
Transition Period. The Company may terminate Executive’s employment during the
Transition Period if it determines, in its sole discretion, that(a) Executive
has materially breached any term of this Agreement, including but not limited to
his obligations during the Transition Period under sections 4 and 14 herein, (b)
Executive has materially breached the IP Agreement, (c) in the event of
Executive’s conviction of (or plea of guilty of nolo contendere) to any felony
or misdemeanor involving theft embezzlement, dishonesty or moral turpitude, or
(d) Executive engages in misconduct resulting in material harm to the Company’s
business or reputation including conduct involving fraud, embezzlement,
misappropriation of funds, sexual harassment or sexual misconduct, and/or race
discrimination.


18.
Choice of Law. This Agreement is to be governed by California law.



19.Taxes. Payments and benefits provided under this Agreement are taxable under
the laws of the United States and the State of California and will be subject to
all required withholdings and court ordered wage assignments and/or
garnishments.


20.Severability. If any portion of this Agreement is found to be unenforceable,
then both the Executive and the Company desire that all other portions that can
be separated from it or appropriately limited in scope shall remain fully valid
and enforceable.


21.Arbitration. Except as prohibited by law, any legal dispute between Executive
and the Company (or between Executive and any Company-Affiliates, each of which
or whom is hereby designated a third party beneficiary of this Agreement
regarding arbitration) arising out of Executive’s employment or termination of
employment or this Agreement (a “Dispute”) will be resolved through binding
arbitration. The Parties understand and agree that this arbitration provision is
governed by the Federal Arbitration Act, 9, U.S.C., § 1, et seq., and that by
entering into this arbitration provision they are waiving their respective
rights to bring such Dispute to court, including any right to a jury trial. The
arbitration shall be held in Santa Clara County, California, and shall be
administered by JAMS in accordance with the existing employment arbitration
rules of JAMs. Nothing in this arbitration provision is intended to limit any
right Executive may have to file a charge or claim with (or, to the extent not





--------------------------------------------------------------------------------





barred by the release, to obtain relief from) the National Labor Relations
Board, or other federal or state administrative body, government agency or
self-regulatory organization. The Parties agree that such arbitration shall be
conducted on an individual basis only, not a class or collective basis, and
hereby waive any right to bring class wide or collective claims before any
arbitrator or in any forum. THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE
DISPUTES THEY ARE WAIVING ANY RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL.
This arbitration provision is not intended to modify or limit substantive rights
or the remedies available to the Parties, including the right to seek interim
relief, such as injunction or attachment, through judicial process, which shall
not be deemed a waiver of the right to demand and obtain arbitration.


22.Integration clause. This Agreement is intended by the Parties to be their
final agreement with respect to the subject matter herein. It is understood and
acknowledged that there are no other agreements or understandings between
Executive and the Company about or pertaining to the subject matter herein,
except for the Confidential Information, Non-Disclosure and Invention Assignment
Agreement signed during Executive’s employment with the Company. The Provisions
of this Transition shall supersede the provisions of the Policy or the
Employment Agreement. The statements, promises and agreements in this Agreement
may not be contradicted by any prior or contemporaneous understandings,
agreements, promises or statements. Executive states and promises that in
signing this Agreement he has not relied on any statements or promises made by
the Company, other than the promises contained in this Agreement. Any changes to
this
Agreement must be in writing and signed by both Parties.


23.Attorneys’ Fees. Company shall reimburse Executive for legal and professional
fees incurred by Executive for advice related this Transition Agreement and the
associated Separation Agreement, up to a maximum reimbursement of $7,500 in
total, provided that Executive shall provide Company with documentation of such
expenses upon request. If either Party files any arbitration, lawsuit, claim, or
charge based on, or in any way related to, Executive’s employment with the
Company, any claim that Executive has released in the Release or the promises
and agreements contained in this Agreement, the Party that wins the lawsuit or
arbitration or prevails on the claim or charge will be entitled to recover from
the other Party all costs it incurs, in connection with the dispute, including
reasonable attorneys’ fees to the extent otherwise permitted by law.


24.Authority to Bind. In signing this Agreement, Executive intends to bind
himself and his heirs, administrators, executors, personal representatives and
assigns.


25.Advice of Counsel and Executive Acknowledgments. Executive hereby
acknowledges that he: (a) fully understands his right to discuss this Agreement
with independent counsel of his choice, and is encouraged to do so; (b) has read
and understands this Agreement and the legal effect of the waivers and releases
contained herein; and (c) is entering into this Agreement knowingly and
voluntarily of his/her own free will and without coercion, duress, fraud or
undue influence of any kind whatsoever.


26.Representations and Warranties. Executive represents and warrants that 1)
Executive has had the opportunity to discuss this Agreement with counsel, and 2)
Executive signs this Agreement of the Executive’s own volition, without outside
inducement or coercion, fully intending to be bound by its terms.




In order to bind the Parties to this Agreement, the Parties, or their duly
authorized representatives have signed their names below.







--------------------------------------------------------------------------------





 
8x8, Inc.
 
Steven Gatoff, Executive
 
/s/ Matt Zinn
 
/s/ Steven Gatoff
 
Authorized Representative
 
Steven Gatoff








--------------------------------------------------------------------------------





Attachment A




Separation Agreement


This SEPARATION AGREEMENT AND GENERAL RELEASE (“Separation Agreement”) is
entered into between Steven Gatoff (referred to as “Employee” or “you”), and
8x8, Inc. (referred to as “8x8” or the “Company”), regarding Employee’s
termination of employment with 8x8. Together Employee and the Company are
referred to as the “Parties.”


WHEREAS, the employment relationship between Employee and the Company terminated
effective October 31, 2020.


WHEREAS, the Parties entered into a Transition Agreement, dated June 8, 2020,
which provides for certain severance pay upon the completion of the Transition
Period, as defined in the Transition Period.


WHEREAS, in connection with the termination of Employee’s employment with the
Company, the Parties desire to enter into this Separation Agreement in order to
set forth the terms and conditions pursuant to which the severance benefits
contemplated by the Transition Agreement shall be paid to Employee; and Employee
desires to provide a general release of claims against 8x8 in order to satisfy a
condition to the payment of such severance benefits under the Transition
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:


27.
Severance.



(a)Your employment with 8x8 terminated on October 31, 2020 (the “Termination
Date”).


(b)In accordance with the relevant provisions of Transition Agreement, and in
consideration of your covenants and release of claims in this Separation
Agreement, 8x8 agrees to provide you with severance benefits in the total gross
amount set forth in the table below (“Severance Pay”), less appropriate
deductions for federal and state withholding and other applicable taxes and
regular deductions.


(c)Subject to the terms and conditions of this Separation Agreement (including,
without limitation, Sections 11 and 13 below), and provided you adhere to the
Confidential Information, Non-Disclosure and Invention Assignment Agreement
between 8x8 and you (the “IP Agreement”), the Severance Pay shall be paid to you
in one lump-sum cash payment within 60 days after the Termination Date.


(d)The Parties agree that the Severance Pay consists of two components as
described in the table below, and that the amount of each component is as set
forth in the table, subject to legally required payroll withholdings:







--------------------------------------------------------------------------------





 
Amount
Initials
1. a payment equal to seven 7 months of your current annual base salary;
$227,500
 
2. the value of seven (7 months’ worth of premiums under COBRA for continued
group health insurance at your elected levels as of the Termination Date (paid
lieu of any direct reimbursement for such COBRA benefits);
$15,810
 
iii. a prorated portion of any and all bonuses estimated as potentially earned
under the FY 2021 Management Incentive Plan.
$65, 075
 
Total Severance Pay
$308,385.00
 



28.Equity Awards. In accordance with the relevant provisions of the Company’s
Amended and Restated 2012 Equity Incentive Plan and/or the Company’s Amended and
Restated 2013 New Employee Inducement Incentive Plan (collectively, the “Plans”)
and your award agreements, all of your outstanding and unvested restricted stock
units (RSUs) and performance share units (PSUs) were forfeited and terminated
automatically upon the termination of your employment effective October 31,
2020, without any acceleration of vesting thereunder.


29.Wages, Benefits and Insurances Cease. Other than those items specified in
Section 1 above and in this Section 3, you agree that (a) you will receive no
wages, benefits or other monies of any nature from 8x8 after the Termination
Date and (b) except as required by COBRA or corresponding state law, you shall
not have any right to continue to participate in, and to receive benefits under,
any 8x8 group medical, dental, life, disability or other group insurance plans,
as well as under 8x8’s, educational assistance, holiday, and other benefit plans
and policies. You acknowledge that 8x8 paid you all outstanding wages and all
accrued but unused PTO on or prior to the Termination Date, and that you are not
owed any wages, commissions, bonuses, severance pay, PTO or other compensation
or benefits, or payments, or remuneration of any kind or nature, other than as
provided in Section 1 above and subject to the terms and conditions of this
Agreement. You acknowledge and agree that you submitted an expense report and
receipts for all business- related expenses and 8x8 has reimbursed all
reasonable business expenses incurred prior to the Termination Date. Your rights
and obligations under any applicable ERISA 401(k) plan and any other ERISA
retirement plan(s) and any loans extended thereunder shall be in accordance with
the written terms of the plan(s) and applicable law.
30.Protection of Proprietary and Confidential Information. Subject to applicable
law and the permitted disclosures set forth in this Separation Agreement, you
promise and agree that you will not, except upon written authorization from the
Company or as required by law, disclose any confidential or proprietary
information belonging to or concerning the Company, and/or Company-Affiliates,
vendors, or customers, including, without limitation, financial data, business
and marketing plans, budgets, personnel information, product designs and
specifications, research and development plans and budgets, technical drawings
and specifications, manufacturing methods, technical know-how or other trade
secrets. You acknowledge and reaffirm in its entirety the IP Agreement


31.Confidentiality; Non-Disparagement. Except to the extent disclosed by the
Company in compliance with the rules and regulations of the Securities and
Exchange Commission (including any requirement to file this Agreement with
Securities and Exchange Commission), and subject to the permitted disclosures
set forth in section 6 of this Agreement, the subject matter and terms of this
Separation Agreement shall be deemed “confidential information” within the
meaning of the Confidential Information, Non-Disclosure and Invention Assignment
Agreement between 8x8 and you.





--------------------------------------------------------------------------------





You further agree that you will not disparage 8x8, its employees, officers or
directors, in any manner likely to reflect negatively on its/their business or
personal reputations, and the Company agrees that it will instruct its officers
and directors not to disparage you in any manner likely to reflect negatively on
your personal reputation; provided, however, nothing in this Separation
Agreement shall prohibit you or the Company's directors or officers from
truthfully participating in an investigation conducted by any government agency,
complying with a subpoena or other court order, providing information otherwise
required by law and/or other activities excluded from confidentiality
obligations as set forth in section 6 below.


32.
DTSA and Permitted Disclosures.



(a)Pursuant to 18 U.S.C. § 1833(b), you will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret of the Company that (i) is made (A) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to your attorney
and (B) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (i) file any document containing the trade
secret under seal, and (ii) do not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.


(b)Notwithstanding anything contained in this Agreement or the IP Agreement, you
may disclose Company confidential information in confidence directly or
indirectly to federal, state, or local government officials, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
Congress, and any agency Inspector General, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or regulation
or making other disclosures that are protected under the whistleblower
provisions of state or federal laws or regulations. Further, nothing in any
agreement you have with the Company shall prohibit or restrict you from making
any voluntary disclosure of
information or documents to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.


33.Return of Company Property. You agree that you have returned to the Company
all hard copy and electronic documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information
(including email), tangible property (laptop computer, cell phone, PDA, etc.),
credit cards, entry cards, identification badges and keys, and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof). If you at any time discover that
you have retained any Company proprietary or confidential information after the
Termination Date, you agree immediately upon discovery to contact the Company
and make arrangements for returning the information.


34.Release of Claims Against 8x8 and Others. In exchange for the good and
valuable consideration of 8x8’s agreement to pay the amounts set forth in this
Separation Agreement, to the maximum extent permitted by applicable law, you, on
behalf of yourself and your heirs, personal representatives, successors,
spouses, registered domestic partners, children, and assigns, (collectively,





--------------------------------------------------------------------------------





the “Releasors”) (a) hereby release, waive and forever discharge 8x8, its
respective current and former officers, directors, employees, agents,
stockholders, subsidiaries, predecessors, related companies, parent companies,
companies with common or related ownership, successors, assigns, insurers, ERISA
plans, trustees and administrators of ERISA plans, attorneys, owners and
affiliates (the “Released Parties”) from any and all claims, liens, demands or
liabilities whatsoever, whether known or unknown or suspected to exist by you,
which you ever had or may now have against 8x8, or any of the other Released
Parties, including any claims under the Plans or any other equity or
equity-related plan of 8x8, or any award agreement thereunder and (b) agree not
to sue or bring any claim against 8x8 for any reason whatsoever, in each case
subject to applicable law and any exclusions specified below. The release and
covenant not to sue in this Section 8 include, without limitation, any claims,
liens, demands, attorney’s fees or liabilities in connection with your
employment with 8x8 and the termination of that employment, pursuant to any
federal, state, or local employment laws, regulations, executive orders, or
other requirements. This release and covenant do not cover any rights or claims
you may have under this Separation Agreement or that may arise after the date on
which it is signed. Also excluded from this release and covenant are any claims
which cannot be waived by law, including but not limited to claims for worker’s
compensation, unemployment, the right to reimbursement of business expenses and
the right to file a charge or participate in any investigation conducted by the
Equal Employment Opportunity Commission or the California Department of Fair
Employment and Housing; however you agree to waive your right to monetary or
other recovery should any claim be pursued with the EEOC, state agency, or any
other federal, state or local administrative agency on your behalf arising out
of or related to his employment with and/or separation from the Company. This
release does not in any way waive your right to file an application for an award
for original information submitted pursuant to Section 21F of the Securities
Exchange Act of 1934.


35.Examples of Laws Released. The laws under which you and your heirs, personal
representatives, successors, spouses, registered domestic partners, children,
and assigns, release 8x8 and the other Released Parties from any claims under
Section 8 above include, but are not limited to, contract law, common and
statutory law regarding employee benefits, tort law,
defamation law, wrongful discharge law, privacy rights, whistleblower
protections, constitutional protections, wage and hour law, the California Fair
Employment and Housing Act and any similar state law (which may include claims
for retaliation and/or discrimination and harassment based on age, gender, race,
color, ancestry, national origin, disability, medical condition, marital status,
sexual orientation, gender, gender identity, religious creed, pregnancy, veteran
or military status and other protected classes), the Federal Civil Rights Act of
1964 and 1991, as amended, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers’ Benefit Protection Act, the Americans With Disabilities Act,
the Employee Retirement Income and Security Act, the Family and Medical Leave
Act, the California Family Rights Act, the Equal Pay Act, the National Labor
Relations Act, the Fair Credit Reporting Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Nondiscrimination Act, the
Immigration Reform and Control Act, wage and hour law, the Labor Management
Relations Act, and any and all protections pursuant to any state’s Labor Code
(to the extent waivable) including, the California Private Attorney General Act,
in each case to the maximum extent available under, and subject to, applicable
law. For avoidance of doubt, and without limiting any other provision hereof,
the release includes claims for disputed back pay, front pay, wages,
commissions, overtime compensation, penalties, accrued paid time off and
attorneys’ fees, to the maximum extent available under, and subject to,
applicable law. You acknowledge and agree that you have been fully paid all
earned wages for work performed to date and that this waiver is for the purpose
of resolving any disputed claim.


36.Waiver of Unknown Claims. This Separation Agreement is intended to be
effective as a general release of and bar to all claims as stated in this
subsection. Accordingly, the Releasors specifically





--------------------------------------------------------------------------------





waive all rights under California Civil Code Section 1542 and any similar
applicable laws. California Civil Code Section 1542 states,


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


You acknowledge that you may later discover claims or facts in addition to or
different from those which you now know or believe to exist with regards to the
subject matter of this Separation Agreement, and which, if known or suspected at
the time of executing this Separation Agreement, may have materially affected
its terms. Nevertheless, the Releasors waive any and all claims that might arise
as a result of such different or additional claims or facts.


37.Specific ADEA Release. In further consideration of the payments and benefits
provided to you in this Separation Agreement, the Releasors hereby irrevocably
and unconditionally fully and forever waive, release, and discharge the Released
Parties from any and all Claims, whether known or unknown, from the beginning of
time through the date of your execution of this Separation Agreement (which
shall be on or after the Termination Date) arising under ADEA, as amended, and
its implementing regulations. By signing this Separation Agreement, you hereby
acknowledge and confirm that: (a) you are being given this Separation Agreement
on     , 2020; (b) you have read this Separation Agreement in its entirety and
understand all of its terms; (c) by this Separation Agreement, you have been
advised in writing to
consult with an attorney of your choosing before signing this Separation
Agreement; (d) you knowingly, freely, and voluntarily agree to all of the terms
and conditions set out in this Separation Agreement including, without
limitation, the waiver, release, and covenants contained in it; (e) you are
signing this Separation Agreement, including the waiver and release, in exchange
for good and valuable consideration in addition to anything of value to which
you are otherwise entitled; (f) you were given at least twenty-one (21) days to
consider the terms of this Separation Agreement and consult with an attorney of
your choice, although you may sign it sooner if desired and changes to this
Separation Agreement, whether material or immaterial, do not restart the running
of the 21-day period; (g) you understand that you have seven (7) days after
signing this Separation Agreement to revoke the release in this section by
delivering written notice of revocation to Matt Zinn, at 675 Creekside Way,
Campbell, California, 95131, by certified mail before the end of this 7-day
period; (h) after the revocation period expires, all of the terms and
commitments under this Separation Agreement shall cease to be revocable; and (i)
you understand that the release contained in this section does not apply to
rights and claims that may arise after the you sign this Separation Agreement.


38.No Pending Claims or Actions. You promise and state that you have not given
or sold any claim discussed in this Agreement to anyone and that you have not
filed a lawsuit, claim, or charge with any court or government agency asserting
any claims that are released by the Release. Without limiting the generality of
the foregoing, you agree that you will not bring or participate in any class
action or collective action against the Company which asserts, in whole or in
part, any claim(s), which arose prior to the date this Agreement, is signed by
you, whether or not such claims are covered by the Release.


39.No Assistance in Asserting Claims. You agree not to counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or





--------------------------------------------------------------------------------





complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.


40.Certification of No Work-Related Injuries. You agree, warrant and covenant
that, to the best of your knowledge, you have not experienced or suffered any
work-related occupational injuries or diseases (physical, mental or otherwise)
arising out of or in the course of your employment with 8x8 and certify that you
have not failed to report any work-related occupational injuries or diseases
arising out of or in the course of your employment with 8x8.


41.Section 409A. All payments and benefits under this Separation Agreement are
intended to be exempt to the maximum extent possible from Section 409A of the
Internal Revenue Code of 1986 (the “Code”); and to otherwise comply with Section
409A of the Code. Any compensation or benefit due hereunder that is subject to
and not exempt from Section 409A of the Code will: (a) not commence until the
tax year of the last possible date for you to effectively revoke an executed
copy of this Separation Agreement pursuant to Section 8, (b) not commence prior
to your “separation from service” within the meaning of Section 409A of the
Code, and (c) be subject to delay for up to six months as necessary to avoid a
prohibited distribution under Section 409A(a)(2) of the Code in the event you
are reasonably determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code. Each installment payment hereunder, if
any, shall be considered a separate payment for purposes of Section 409A of the
Code.




42.Sole Agreement. It is understood and acknowledged that there are no other
agreements or understandings between you and 8x8 about or pertaining to the
termination of your employment with 8x8, or 8x8’s obligations to you with
respect to such termination, or any other matter covered by this Separation
Agreement, except for the IP Agreement signed during your employment and the
ongoing restrictions set for the in Prohibited Activities section (section 4) of
the Transition Agreement, which shall remain in effect and pursuant to which
your obligations therein shall continue to apply.


43.Non-Admission of Liability. This Separation Agreement shall not be construed
to be an admission of any liability to you or to any other person.


44.Construction and Severability. The invalidity or unenforceability of any
particular provision of this Separation Agreement shall not affect the other
provisions hereof, all of which shall remain enforceable in accordance with
their terms. Should any of the obligations hereunder be found illegal or
unenforceable as being too broad with respect to the duration, scope or subject
matter thereof, such obligations shall be deemed and construed to be reduced to
the maximum duration, scope or subject matter allowable by law.


45.
Choice of Law. This Agreement is to be governed by California law.



46.Arbitration. Except as prohibited by law, any legal dispute between you and
the Company (or between you and any of the Released Parties, each of which or
whom is hereby designated a third party beneficiary of this Separation Agreement
regarding arbitration) arising out of your employment or termination of
employment or this Separation Agreement (a “Dispute”) will be resolved through
binding arbitration. The Parties understand and agree that this arbitration
provision is governed by the Federal Arbitration Act, 9, U.S.C., § 1, et seq.,
and that by entering into this arbitration provision they are waiving their
respective rights to bring such Dispute to court, including any right to a jury
trial. The arbitration shall be held in Santa Clara County, California, and
shall be administered by JAMS in





--------------------------------------------------------------------------------





accordance with the existing employment arbitration rules of JAMS. Nothing in
this arbitration provision is intended to limit any right that you may have to
file a charge or claim with (or, to the extent not barred by the release, to
obtain relief from) the National Labor Relations Board, or other federal or
state administrative body, government agency or self-regulatory organization.
The Parties agree that such arbitration shall be conducted on an individual
basis only, not a class or collective basis, and hereby waive any right to bring
class wide or collective claims before any arbitrator or in any forum. THE
PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL. This arbitration provision is
not intended to modify or limit substantive rights or the remedies available to
the Parties, including the right to seek interim relief, such as injunction or
attachment, through judicial process, which shall not be deemed a waiver of the
right to demand and obtain arbitration.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has executed this Separation Agreement as of the
date set forth below next to its signature, which shall be on or after the
Termination Date.


This Separation Agreement may be executed in one or more counterparts, each of
which shall be an original, and both of which together shall constitute the same
instrument.




Dated:      , 2020                  
Steven Gatoff




(on or after the Termination Date)








8x8, INC.




Dated:      , 2020                  
Name: Vikram Verma
Title: CEO





